Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “an electronic control unit configured to control the first cooling means such that the working fluid is cooled to a desired condensation temperature in the condenser during operation of the WHR system; a sub-cooler arranged in a position downstream of the condenser; and second cooling means configured to cool the working fluid in the sub-cooler, wherein the electronic control unit controls the second cooling means such that the working fluid receives a determined subcooling in the sub-cooler during operation of the WHR system” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 1 and its dependent claims are allowable.  
In claim 13, the recitation of “via operation of an electronic control unit: cooling of the working fluid in the condenser to a desired condensation temperature by controlling a first cooling means during a regular operation phase of the WHR system; and cooling the working fluid in a sub-cooler, which is arranged downstream of the condenser, such that the working fluid receives a desired subcooling in the sub-cooler by controlling a second cooling means during the regular operation phase of the WHR system” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor 
The closest reference is the primary reference from the previous Office Action, US 3242345 (Kimura), that discloses the overall system (note the 101(a1) rejection in the previous Office Action) without the recitation noted above.  It would not have been obvious to modify Kimura to come up with the claimed invention without impermissible hindsight reconstruction.

















Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/25/2021